                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION




  UNITED STATES OF AMERICA,

                          Plaintiff,

           vs.                                           ORDER

  KYLE BROOKS,

                          Defendant.

      THIS MATTER comes before the Court on the United States' Motion for

Final Order of Forfeiture. Having reviewed said motion, the Court finds:

      1.         The United States commenced this action pursuant to 21 U.S.C.

§ 853(a)(l) and (2), and Rule 32.2, Federal Rules of Criminal Procedure.

      2.         A Preliminary Order of Forfeiture was entered on February 8, 2019.

(Doc. 55).

      3.         All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l). (Doc. 48-

1).

      4.         It appears there is cause to issue a forfeiture order under 21 U.S.C.

§ 853(a)(l) and 2, and Rule 32.2, Federal Rules of Criminal Procedure.

      IT IS ORDERED:

                                             -1-
      1HAT the Motion for Final Order of Forfeiture is GRANTED;

      1HAT judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 21 U.S.C. § 853(a)(l) and 2, and Rule 32.2,

Federal Rules of Criminal Procedure, free from the claims of any other party:

      • United States Currency in the amount of $56,456.00.

      1HAT the United States shall have full and legal title to the forfeited

property and may dispose ofit in accordance with law.

      DATED this    2.-1 st day of February 2   9.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                        -2-
